Title: From George Washington to Henry Champion, Sr., 4 June 1779
From: Washington, George
To: Champion, Henry Sr.


        
          Sir,
          Head Quarters Morris Town [N.J.] June 4th 1779
        
        Our affairs are now at a most interesting crisis—The enemy appear to be bending their whole force in a vigorous operation against the Highland posts. We must take such positions as will render it impracticable to subsist the army, unless the most strenuous exertions are at once used to throw a very considerable quantity of Cattle on this side the river. You will instantly take every possible step to collect and forward at least five hundred head of Cattle across the North River into Orange County. Let them be the best you can get, nor must we on an emergency like this, be very scrupulous. And after you have sent on this number, you will continue your best endeavours to keep up a constant and full supply for the army—Our whole dependence will

be on this—We can expect no supplies of Salt provision as our whole transportation must go to the article of flour. If the means in your own power should not be sufficient to answer the exigency, you will communicate this letter to His Excellency the Governor and solicit the aid of the State—This is an extraordinary occasion and may demand extraordinary expedients.
        There is not a moment to be lost—and I rely upon your known zeal that it will correspond with the necessity of the times—and am with regard Sir Yr most Obedt serv.
      